    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 1 of 16 PageID #:350




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TORY BRIDGEFORTH,                                  )
                                                   )
               Plaintiff,                          )
                                                   )           No. 18 C 7150
       v.                                          )
                                                   )           Judge Jorge Alonso
CITY OF GLENWOOD, Detective                        )
MORACHE, Sergeant PERRY, and CITY                  )
OF GLENWOOD POLICE                                 )
DEPARTMENT,                                        )
                                                   )
               Defendants.                         )


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Tory Bridgeforth brings this civil rights action pursuant to 42 U.S.C. § 1983

against the Village of Glenwood 1 and certain of its police officers, asserting claims of malicious

prosecution and violations of his constitutional rights under the Fourth and Fourteenth

Amendments. Defendants move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).

For the following reasons, the motion is denied as to plaintiff’s Fourth Amendment claims against

the individual officers Morache and Perry, but it is otherwise granted.

                                          BACKGROUND

       On April 5, 2017, plaintiff was exiting his vehicle near his home in Glenwood, Illinois,

when he noticed another vehicle traveling toward him at a high rate of speed, coming so near that

plaintiff believed the driver of the vehicle was attempting to strike him. The vehicle passed

plaintiff, but rather than continuing down the street, it turned around and began traveling back


1
  Although plaintiff refers to the “City” of Glenwood in the caption and throughout the operative Second
Amended Complaint (ECF No. 65), defendants point out that Glenwood is incorporated as a village. See
https://www.villageofglenwood.com; https://www.ilsos.gov/isa/localgovnameindexsrch.jsp; compare 65
ILCS 5/2-2-5 with 65 ILCS 5/2-3-5, 2-3-5a. The error makes no difference for purposes of this case.
    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 2 of 16 PageID #:351




toward plaintiff again. At that point, plaintiff, who was then employed as a police officer of the

Village of Dixmoor and South Suburban College, drew his service pistol and fired in the vicinity

of the vehicle. The vehicle left the scene.

       Plaintiff called the Glenwood police department to report the incident, and several officers

were dispatched to his home. The officers, led by defendants Detective Morache and Sergeant

Perry, began investigating the incident, including by retrieving shell casings, obtaining

surveillance video, and taking statements from plaintiff and other individuals they encountered at

the scene. According to plaintiff, the other individuals told the officers that it appeared that the

person in the vehicle was attempting to run plaintiff down. Further, plaintiff alleges that Detective

Morache and Sergeant Perry learned “within hours” that the vehicle had been stolen. (2d Am.

Compl. ¶ 9, ECF No. 65.) Additionally, in his response brief, plaintiff states that he personally

“advised the Defendants of the identity of the individual who was driving the vehicle that nearly

struck him and that said individual had recently made threats upon his life.” (Pl.’s Resp. Br. at 4,

ECF No. 77.)

       The Chief of Police at the Dixmoor Police Department told plaintiff that, based upon a

conversation he had had with his counterpart in Glenwood, plaintiff would not face any charges

for discharging his weapon, as the Glenwood police had found no evidence of any wrongdoing by

plaintiff. But after several days passed, although no new information had come to light, Detective

Morache and Sergeant Perry spoke with prosecutors about bringing formal charges against

plaintiff. Plaintiff was arrested by Morache and Perry and charged with aggravated discharge of

a firearm, a felony. Plaintiff alleges that Morache and Perry did not reveal that the vehicle involved

in the April 5 incident had been stolen or that the person believed to have stolen it had made threats

against plaintiff’s life. Further, plaintiff alleges that he had been acquainted with Perry and had



                                                  2
    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 3 of 16 PageID #:352




generally had a cordial relationship with him, but, in the months leading up to the April 2017

incident, the relationship began to deteriorate as a result of Perry’s interactions with plaintiff’s

“female acquaintance.” (2d Am. Compl. ¶ 5.)

        On June 14, 2018, pursuant to an agreement between plaintiff and the prosecutors, plaintiff

pleaded guilty to an amended charge of misdemeanor disorderly conduct, and he was sentenced to

six months’ conditional discharge, which he completed satisfactorily. (See Defs.’ Mot. to Dismiss

Exs. 1-3, ECF Nos. 66-1, 66-2, 66-3.)2 Plaintiff subsequently filed this suit. In the operative

Second Amended Complaint, plaintiff’s claims fall into three categories: (1) § 1983 claims of

unlawful seizure under the Fourth Amendment against Morache, Perry, and the Village of

Glenwood, arising out of plaintiff’s arrest and detention (see Counts I, III, and V); (2) claims of

malicious prosecution, apparently pursuant to Illinois law, against the same three defendants (see

Counts II, IV, and VI); and (3) a claim labeled as “fraud/fraudulent concealment,” but which

plaintiff clarifies in his response brief is a § 1983 claim for suppression of exculpatory evidence

under Brady v. Maryland, 373 U.S. 83 (1963), in violation of plaintiff’s due process rights under

the Fourteenth Amendment, against defendants Morache and Perry (see Count VII).

                                              ANALYSIS

        “A motion under Federal Rule of Civil Procedure 12(b)(6) tests whether the complaint

states a claim on which relief may be granted.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir.

2012). Under Rule 8(a)(2), a complaint must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short and plain statement


2
  Review of a motion to dismiss usually involves consideration of only the complaint. See Fed. R. Civ. P.
12(d) (a motion to dismiss that includes matters not in the complaint should be converted into one for
summary judgment). But courts may take judicial notice of matters of public record, such as pleadings and
transcripts from a proceeding in another court. See Santana v. Cook Cty. Bd. of Rev., 679 F.3d 614, 619-20
(7th Cir. 2012); Ray v. City of Chi., 629 F.3d 660, 665 (7th Cir. 2011); Henson v. CSC Credit Servs., 29
F.3d 280, 284 (7th Cir. 1994).

                                                    3
    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 4 of 16 PageID #:353




under Rule 8(a)(2) must “‘give the defendant fair notice of what . . . the claim is and the grounds

upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).

        Under federal notice-pleading standards, a plaintiff’s “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Id. Stated differently, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). “In reviewing the sufficiency of a complaint under the plausibility standard,

[courts must] accept the well-pleaded facts in the complaint as true, but [they] ‘need[ ] not accept

as true legal conclusions, or threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements.’” Alam v. Miller Brewing Co., 709 F.3d 662, 665-66 (7th Cir. 2013)

(quoting Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)).

        “Section 1983 creates a ‘species of tort liability,’” Manuel v. City of Joliet, Ill., 137 S. Ct.

911, 916 (2017) (quoting Imbler v. Pachtman, 424 U.S. 409, 417 (1976)), against any person who,

under color of state law, “subjects, or causes to be subjected, any citizen of the United States . . .

to the deprivation of any rights, privileges, or immunities secured by the Constitution,” 42 U.S.C.

§ 1983. “The Fourth Amendment protects ‘[t]he right of the people to be secure in their persons .

. . against unreasonable . . . seizures.’” Manuel, 137 S. Ct. at 917 (quoting U.S. Const. amend. IV).

“‘A person is seized’ whenever officials “restrain[ ] his freedom of movement’ such that he is ‘not

free to leave.’” Manuel, 137 S. Ct. at 917 (quoting Brendlin v. California, 551 U.S. 249, 254

(2007)).



                                                   4
     Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 5 of 16 PageID #:354




       “‘[T]he general rule [is] that Fourth Amendment seizures are reasonable only if based on

probable cause to believe that the individual has committed a crime.’” Manuel, 137 S. Ct. at 917

(quoting Bailey v. United States, 568 U.S. 186, 192 (2013)). “An officer has probable cause to

arrest if at the time of the arrest, the facts and circumstances within the officer’s knowledge . . .

are sufficient to warrant a prudent person, or one of reasonable caution, in believing, in the

circumstances shown, that the suspect has committed, is committing, or is about to commit an

offense.” Neita v. City of Chi., 830 F.3d 494, 497 (7th Cir. 2016) (internal quotation marks

omitted). The Fourth Amendment protects not only against “an initial arrest without probable

cause,” but also any “continued detention in its absence.” See Hurt v. Wise, 880 F.3d 831, 843

(7th Cir. 2018) (citing Manuel, 137 S. Ct. at 918-19), overruled on other grounds by Lewis v. City

of Chi., 914 F.3d 472, 475 (7th Cir. 2019).

       Under Illinois law, “to state a claim for malicious prosecution, a plaintiff must allege facts

showing: (1) the defendant commenced or continued an original criminal or civil judicial

proceeding; (2) the proceeding terminated in favor of the plaintiff; (3) there was an absence of

probable cause for such proceeding; (4) the presence of malice; and (5) damages resulting to the

plaintiff.” Hurlbert v. Charles, 938 N.E.2d 507, 512 (Ill. 2010).

I.    UNREASONABLE SEIZURE

       Defendants contend that plaintiff fails to state a claim for an unlawful seizure under the

Fourth Amendment because his own allegations show that there was probable cause for his arrest.

Plaintiff admits discharging his service pistol “in [the] vicinity” of a vehicle that he says was

bearing down on him, alleging that he did so because he “fear[ed] for his safety and the safety of

others on the scene.” (See 2d Am. Compl. ¶ 7.) Plaintiff’s theory is apparently that he was justified

in discharging the firearm because he acted in self-defense. Defendants argue that, even if it were



                                                 5
    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 6 of 16 PageID #:355




true that plaintiff was acting in self-defense, that fact by itself would not negate probable cause

because Morache and Perry knew that plaintiff had discharged his service pistol in the vicinity of

the vehicle, and they were not required to believe plaintiff’s version of how the incident transpired.

Rather, defendants argue, so long as they were aware of facts sufficient to support a reasonable

belief that plaintiff had committed a crime, even if they were also aware of some conflicting

evidence pointing in the opposite direction, the law permitted them to make an “arrest and let

prosecutors and courts determine who [was] telling the truth.” Askew v. City of Chi., 440 F.3d

894, 895 (7th Cir. 2006).

       Defendants are correct that an officer need not assume that everything a suspect tells him

is true; if a reasonable officer would believe in the truth of certain inculpatory evidence even

though it contradicts a suspect’s exculpatory account, then an officer aware of such evidence may

arrest the suspect without offending the Fourth Amendment. See Bridewell v. Eberle, 730 F.3d

672, 676 (7th Cir. 2013); Hernandez v. Sheahan, 455 F.3d 772, 775 (7th Cir. 2006) (“[P]olice may

act on the basis of inculpatory evidence without trying to tote up and weigh all exculpatory

evidence.”); see also Pennsylvania v. Dunlap, 129 S. Ct. 448, 449 (2008) (Roberts, J., dissenting

from denial of certiorari) (“In any event, an officer is not required to eliminate all innocent

explanations for a suspicious set of facts to have probable cause.”)

       But it does not follow that police officers are “under no obligation to take [a suspect’s]

right to self[-]defense into account” before deciding whether to make an arrest. See Mahaffey v.

Misner, No. 07 C 6758, 2009 WL 2392087, at *5-6 (N.D. Ill. July 31, 2009) (denying defendants’

motion for summary judgment on plaintiff’s malicious prosecution claim because there was a

factual dispute over whether a reasonable officer would have perceived the plaintiff to have been

acting in self-defense); see also Jones v. Pettit, No. 10-3131, 2013 WL 1947364, at *9 (C.D. Ill.



                                                  6
    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 7 of 16 PageID #:356




May 9, 2013) (similarly denying summary judgment for defendants, citing Mahaffey); cf. Driebel

v. City of Milwaukee, 298 F.3d 622, 645 (7th Cir. 2002) (“[B]ased on the facts known to [the

officer] at the time of the arrest, supported with the statements of several witnesses ruling out the

possibility of self-defense, we believe there was sufficient evidence to establish probable cause.”)

(emphasis added).

       The critical question is whether the totality of the facts and circumstances known to

Morache and Perry at the time of plaintiff’s arrest would have led reasonably prudent officers in

their position to believe that plaintiff had probably committed a crime. The Court cannot answer

that question at the pleading stage, when the full facts and circumstances are unknown. At the

pleading stage, plaintiff need only allege sufficient facts—assumed true—to plausibly permit a

reasonable factfinder to conclude that Morache and Perry lacked reasonable grounds to believe

plaintiff had committed a crime. Plaintiff alleges that he told Morache and Perry that he discharged

his firearm because the person driving the vehicle—a person who had previously threatened

plaintiff’s life—was trying to run him down, and other individuals who Morache and Perry

interviewed at the scene corroborated plaintiff’s account of the incident. Morache and Perry may

well have had good reason to believe that plaintiff’s use of force was not justified under the

circumstances, but the complaint does not reveal it. Based only on the facts alleged in the

complaint, a reasonable factfinder could plausibly conclude that Morache and Perry unreasonably

ignored overwhelming evidence that plaintiff acted in self-defense. Thus, plaintiff has met his

pleading burden by stating a plausible claim against Morache and Perry, and the motion to dismiss

is denied as to the Fourth Amendment claims in Counts I and III against Morache and Perry.

       Due to a recent change in the law, the Court sua sponte raises a related issue. Generally,

under Heck v. Humphrey, 512 U.S. 477, 487 (1994), after a person has been convicted of



                                                 7
    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 8 of 16 PageID #:357




committing a crime, he cannot assert a § 1983 claim arising out of the same incident if “a judgment

in favor of the plaintiff would necessarily imply the invalidity of his conviction . . . unless the

plaintiff can demonstrate that the conviction . . . has already been invalidated.” That is, in much

the same way as a common-law malicious-prosecution plaintiff must be able to prove that “the

criminal proceedings have terminated in the plaintiff's favor,” a § 1983 plaintiff must be able to

prove that his “conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486-

87, 489 (emphasis added). In Savory v. Cannon, 947 F.3d 409, 430-31 (7th Cir. 2020) (en banc),

a decision rendered while the parties were in the midst of briefing the present motion to dismiss,

the Seventh Circuit ruled that Heck’s “favorable-termination requirement,” see McDonough v.

Smith, 139 S. Ct. 2149, 2157 (2019), applies even to § 1983 plaintiffs who have already been

released from custody or to whom habeas corpus relief is unavailable for any other reason.

       Prior to Savory, Seventh Circuit case law had suggested that “in all cases where habeas

relief is unavailable, then section 1983 must provide an avenue of relief.” 947 F.3d at 423. Indeed,

in DeWalt v. Carter 224 F.3d 607, 617 (7th Cir. 2000), abrogated by Savory, 947 F.3d at 423, the

Seventh Circuit not only reasoned that a plaintiff to whom “federal habeas relief [was] not

available” must therefore “be able to proceed on his § 1983 action” notwithstanding Heck, but it

overruled a contrary case, Anderson v. Cty. of Montgomery, 111 F.3d 494, 499 (7th Cir. 1997).

Anderson had held that Heck’s favorable-termination requirement applied to a § 1983 plaintiff who

had been sentenced to conditional discharge and had had scant opportunity, if any, to file a habeas

petition, reasoning that “[t]he fact that a plaintiff is no longer incarcerated has no bearing on the

applicability of Heck.” Id. In Savory, the en banc Seventh Circuit explained that there had actually



                                                 8
    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 9 of 16 PageID #:358




been “no need to overrule Anderson,” which was “perfectly consistent with Heck and with”

Savory.

        Thus, when defendants filed their motion to dismiss, it may have seemed that, under

DeWalt and like cases, Heck does not apply here because plaintiff was not in custody when he

filed this case and he had had no realistic opportunity to challenge his conviction3 in a habeas

petition. But after Savory and its rehabilitation of Anderson, it is clear that Heck does apply here,

and plaintiff may not proceed with his § 1983 claims if a judgment in his favor would necessarily

imply the invalidity of his conviction. Further, it is appropriate for the Court to raise this issue sua

sponte. See Parker-Bey v. Taylor, No. CIV. 11-132-GPM, 2011 WL 837783, at *2 (S.D. Ill. Mar.

5, 2011) (“[A] district court is authorized to dismiss a Heck-barred case sua sponte.”) (citing cases).

Thus, the Court considers whether, in the circumstances of this case, plaintiff’s Fourth Amendment

claims necessarily imply the invalidity of his conviction for disorderly conduct.

        “Many claims that concern how police conduct searches or arrests are compatible with a

conviction.” Mordi v. Zeigler, 870 F.3d 703, 707 (7th Cir. 2017) (quoting Evans v. Poskon, 603

F.3d 362 (7th Cir. 2010)). Often, “[w]hether the arresting officer had probable cause to arrest the

plaintiff ha[s] no bearing on the validity of the guilty plea and conviction.” Rollins v. Willett, 770

F.3d 575, 576-77 (7th Cir. 2014); see also Dominguez v. Hendley, 545 F.3d 585, 589 (7th Cir.




3
  Conditional discharge is akin to probation, but without the monitoring of a probation officer. 730 ILCS
5/5–1–4 (“‘Conditional discharge’ means a sentence or disposition of conditional and revocable release
without probationary supervision but under such conditions as may be imposed by the court.”); see United
States v. Caputo, 978 F.2d 972, 977 (7th Cir. 1992) (“Conditional discharge is . . . probation without the
probation officer.”). Although conditional discharge is a light sentence for someone who had been
originally charged with a felony, it is not an acquittal or a nolle prosequi; it is a sentence following
conviction of a crime. See Wakefield v. Dep't of State Police, 994 N.E.2d 722, 725 (Ill. App. Ct. 2013)
(“Again, Wakefield was not acquitted, nor did he receive supervision . . . ; he received
a conditional discharge upon being convicted of domestic battery. . . . This meant that, while being spared
from going to prison, even after completion of his sentence, the conviction still remained on his record.”).
Therefore, the Heck doctrine comes into play. See Anderson, 111 F.3d at 499.

                                                     9
   Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 10 of 16 PageID #:359




2008). However, a § 1983 plaintiff “may plead himself into a Heck bar by insisting on facts

inconsistent with his guilt.” Easterling v. Moeller, 334 F. App’x 22, 24 (7th Cir. 2009) (citing

McCann v. Neilsen, 466 F.3d 619, 622 (7th Cir. 2006) (“The question for us, then, is not whether

McCann could have drafted a complaint that steers clear of Heck (he could have), but whether he

did. In other words, does the complaint contain factual allegations that necessarily imply the

invalidity of his convictions.”)); see Gordon v. Miller, 528 F. App’x 673, 674 (7th Cir. 2013) (a §

1983 claim is Heck-barred where a plaintiff “insists that the arrest and prosecutions were wrongful

because he never” committed the offense); see also Rollins, 770 F.3d at 576 (“So suppose a

defendant convicted of possessing illegal drugs found on his person sued the officer who had found

the drugs, alleging that the officer planted them. If he won the suit, it would imply the invalidity

of his drug conviction.”); Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003) (explaining that

the plaintiff’s claim was Heck-barred because he “adhered steadfastly to his position that there

were no drugs, that he was framed,” which was “inconsistent” with the validity of the conviction).

       Plaintiff comes close to alleging facts that necessarily imply the invalidity of his

conviction, strongly suggesting that he acted reasonably in self-defense, rather than discharging

his weapon in an “unreasonable manner,” as he was convicted of doing. (See Defs.’ Mot. Ex. 3,

ECF No. 66-3 at 4.) But plaintiff does not directly allege that he actually acted in self-defense,

nor must he prove that he did so in order to prevail on his Fourth Amendment claims. Regarding

those claims, the outcome of this suit depends on what the arresting officers knew at the time of

the arrest, which has “no bearing on the validity of the guilty plea and conviction.” Rollins, 770

F.3d at 576-77. It could be, depending on what the evidence shows about the specific facts and

circumstances, that Morache and Perry ignored overwhelming evidence that plaintiff acted in self-

defense and lacked evidence reasonably supporting a contrary conclusion under the circumstances



                                                10
    Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 11 of 16 PageID #:360




when they arrested him—but that, nevertheless, the contrary conclusion was the correct one.

Therefore, plaintiff’s Fourth Amendment claims are not Heck-barred, although the Court warns

him that he will not be heard to argue that he actually acted in self-defense; he may only argue that

the facts Morache and Perry were aware of at the time of his arrest did not reasonably support a

contrary conclusion.4

        That leaves the Fourth Amendment claim against the Village of Glenwood. In Count V,

plaintiff alleges that Morache and Perry falsely arrested and unlawfully detained plaintiff, and

the Village, “by and through its defendant Officers, engaged in conduct whereby members of the

general public and those not serving in the Glenwood Police Department were harassed, bullied,

and arrested without probable cause when in each instance a crime had not been committed” and

“infringed upon the constitutional rights of plaintiff.” (2d Am. Compl. ¶¶ 36-38.) Plaintiff does

not clearly allege what the theory underlying this claim is, nor does his response brief shed any

light on it.

        It might seem that in Count V plaintiff is seeking to hold the Village liable for Morache

and Perry’s misconduct under a respondeat superior theory, but “a municipality cannot be held

liable under § 1983 on a respondeat superior theory.” Monell v. Dep’t of Soc. Servs. of City of

New York, 436 U.S. 658, 691 (1978). The only alternative, then, is that plaintiff is seeking to hold

the Village liable under Monell for “violat[ing] constitutional rights via an official policy or

custom.” Wragg v. Vill. of Thornton, 604 F.3d 464, 467 (7th Cir. 2010). “To establish an official

policy or custom, a plaintiff must show that his constitutional injury was caused ‘by (1) the

enforcement of an express policy of the [village], (2) a widespread practice that is so permanent



4
 Defendants also argue that plaintiff is collaterally estopped to assert claims that contradict his guilty plea,
but the Court need not consider the doctrine of collateral estoppel separately, as the Heck doctrine
accomplishes the same thing.

                                                      11
   Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 12 of 16 PageID #:361




and well settled as to constitute a custom or usage with the force of law, or (3) a person with final

policymaking authority.’” Id. (quoting Latuszkin v. City of Chi., 250 F.3d 502, 504 (7th Cir.

2001)).

          Plaintiff does not mention any final policymaker or express policy, and to assert a Monell

claim based on a widespread practice, plaintiff must plausibly allege, by way of at least “some

specific facts,” rather than purely conclusory allegations that merely recite the elements of the

cause of action, McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011) (citing Brooks, 578

F.3d at 581), that there were more than a handful of “isolated incidents” of unconstitutional

misconduct to demonstrate that the Village had a genuinely widespread practice. See Copeland v.

Johnson, No. 18-CV-3780, 2019 WL 4694786, at *6 (N.D. Ill. Sept. 26, 2019) (citing Gable v.

City of Chi., 296 F.3d 531, 538 (7th Cir. 2002) and Cornfield by Lewis v. Consol. High Sch. Dist.

No. 230, 991 F.2d 1316, 1326 (7th Cir. 1993)); see also Thomas v. Cook Cty. Sheriff's Dep’t, 604

F.3d 293, 303 (7th Cir. 2010) (“[T]here is no clear consensus as to how frequently

[unconstitutional] conduct must occur to impose Monell liability, except that it must be more than

one instance, or even three.”) (internal quotation marks and citations omitted) (citing Gable, 296

F.3d at 538). Plaintiff does not make any specific, non-conclusory factual allegations to support

an inference of a widespread practice other than to allege that he, himself, suffered a constitutional

deprivation. That is the sort of conclusory allegation of an isolated incident—a potentially

“random event,” Thomas, 604 F.3d at 303—that falls short of stating a Monell custom-and-practice

claim under the Twombly/Iqbal standard. See Copeland, 2019 WL 4694786, at *6. Rather than

“plausibly suggesting . . . an entitlement to relief,” plaintiff’s allegations are “merely consistent

with” it. See McCauley, 671 F.3d at 616 (citing Twombly, 550 U.S. at 557). Plaintiff does not




                                                  12
      Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 13 of 16 PageID #:362




state a claim against the Village of Glenwood arising out of his arrest and detention, so Count V

is dismissed.

II.     MALICIOUS PROSECUTION

         Defendants argue that, even if there was no probable cause for plaintiff’s arrest, his state-

law malicious prosecution claims must fail because the criminal proceedings instituted by Morache

and Perry were not terminated in his favor.

         Plaintiff must establish each element of his malicious prosecution claim in order to

prevail. Logan v. Caterpillar, Inc., 246 F.3d 912, 922 (7th Cir. 2001) (“All of these elements must

be present; the absence of even one element will preclude recovery for malicious prosecution.”).

The second element—termination of the prosecution in favor of the plaintiff—requires plaintiff to

show that the “the underlying criminal proceedings . . . were terminated in a manner . . . indicative

of the innocence of the accused.” Swick v. Liautaud, 662 N.E.2d 1238, 1242 (Ill. 1996). Criminal

proceedings have not been terminated in a manner indicative of the innocence of the accused if

they are abandoned as a “result of an agreement or compromise with the accused.” See id. at 513

(citing Restatement (2d) of Torts §§ 660, 661 (1977)).

         In this case, plaintiff pleaded guilty to a reduced, misdemeanor charge in exchange for a

sentence of conditional discharge. Because plaintiff received this light sentence as part of a plea

agreement, which required him to plead guilty to a lesser offense, it represents an “abandonment

of the original charges result[ing] from an agreement or compromise,” which does not fulfill

malicious prosecution’s favorable termination element. Lewis v. Mills, No. 09-CV-2090, 2009

WL 3669745, at *9 (C.D. Ill. Nov. 3, 2009) (citing Swick, 662 N.E.2d at 1242); see Bridewell v.

Eberle, 730 F.3d 672, 677 (7th Cir. 2013) (“A prosecutor’s dismissal of a criminal

charge may imply innocence, but Swick added that it does not do so when it is part of a plea



                                                  13
       Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 14 of 16 PageID #:363




 bargain.”); see also McGregor v. City of Chicago, No. 16-CV-4956, 2019 WL 1200778, at *3

 (N.D. Ill. Mar. 14, 2019) (“When a defendant pleads guilty to one (or more) charges in exchange

 for having others dropped via nolle prosequi, the nolle prosequi does not indicate the defendant’s

 innocence [and he] cannot prevail on a claim for malicious prosecution as to those claims.”).

 Further, if plaintiff were to argue that the charges would eventually have been dropped irrespective

 of his guilty plea because they were unfounded, it would make no difference because Illinois law

 does not permit courts to “look past the form of a plea bargain to inquire what would have

 happened had a compromise not been reached.” Bridewell, 730 F.3d at 677; see McGregor, 2019

 WL 1200778, at *3 (citing Bridewell), Jackson v. City of Chi., No. 14 C 6746, 2017 WL 8199322,

 at *4 (N.D. Ill. Dec. 12, 2017) (same).

          For these reasons, plaintiff fails to state a claim of malicious prosecution. Counts II, IV,

 and VI are dismissed.

III.     CONCEALING EXCLUPATORY INFORMATION

          In Count VII, plaintiff alleges that Morache and Perry had a duty to disclose to prosecutors

 and others involved in his criminal case that (1) the car that nearly hit plaintiff had been stolen and

 (2) the person driving it had previously made threats against plaintiff’s life. Defendants argue that

 the Court must dismiss plaintiff’s Brady claim (labeled as “fraud/fraudulent concealment” in

 Count VII of the complaint) because, even assuming this information was material, plaintiff

 admitted in his response brief that this information was not unknown to plaintiff.

          The Court agrees with defendants. Brady “deals with the concealment of exculpatory

 evidence unknown to [a criminal] defendant”; the failure to disclose information of which the

 criminal defendant was aware is not a Brady violation. United States v. Lee, 399 F.3d 864, 865

 (7th Cir. 2005). “Nor can Brady serve as the basis of a cause of action against the officers for

 failing to disclose these circumstances to the prosecutor” because “Brady rights run to the criminal

                                                   14
   Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 15 of 16 PageID #:364




defendant, not the prosecution.” Sornberger v. City of Knoxville, 434 F.3d 1006, 1029 (7th Cir.

2006).

         In this case, not only was the information in question known to plaintiff, but he states in

his response brief that he was the very person to give it to Morache and Perry. Of course plaintiff

“knew what he had said at the interrogation,” so he cannot claim that Morache and Perry violated

his Fourteenth Amendment due process rights by failing to disclose these facts. Gauger v. Hendle,

349 F.3d 354, 360 (7th Cir. 2003), overruled on other grounds by Wallace v. City of Chicago, 440

F.3d 421 (7th Cir. 2006); see Sornberger, 434 F.3d at 1029; see also Conley v. City & Cty. of San

Francisco, No. 12-CV-00454-JCS, 2013 WL 5379376, at *21 (N.D. Cal. Sept. 24, 2013)

(explaining that “evidence that is not suppressed does not qualify as Brady material,” citing

Gauger, Sornberger, and Carvajal v. Dominguez, 542 F.3d 561, 567 (7th Cir. 2008)).

         Because plaintiff already knew that the car had been stolen and the driver had threatened

him, he cannot assert a Brady claim against Morache and Perry arising out of their failure to

disclose these facts. The motion to dismiss is granted as to plaintiff’s Brady claim in Count VII.

                                          CONCLUSION

         For the foregoing reasons, defendants’ motion to dismiss [66] is granted in part and denied

in part. The motion is granted as to the claims in Counts II, IV, V, VI, and VII for malicious

prosecution, concealment of exculpatory information, and Fourth Amendment violations against

the Village of Glenwood. The motion is denied as to the Fourth Amendment claims against

Morache and Perry in Counts I and III.




                                                 15
  Case: 1:18-cv-07150 Document #: 88 Filed: 04/21/20 Page 16 of 16 PageID #:365




SO ORDERED.                                       ENTERED: April 21, 2020




                                                  ______________________
                                                  JORGE L. ALONSO
                                                  United States District Judge




                                       16
